DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/28/2019, 10/03/2019, 04/10/2020, and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the information acquisition device" and there is insufficient antecedent basis for this limitation in the claim because the preamble of claim 1 sets forth that an information acquisition device “can be arranged” on the windshield, but does not positively recite the presence of the information acquisition device. It is suggested rather than reciting “can be arranged” to recite “is arranged.”
	Claim 2-12, 14-18, and 20-22 are rejected as being depend upon indefinite claim 1.
Claim 3 recites “the glass plate” however, claim 1 from which claim 3 depends recites “at least one glass plate” it is unclear if applicant intends to limit the glass plate to include a single glass plate. 
	For sake of further examination, claim 3 will be examined as limiting the at least one glass plate to a single glass plate.
	Claims 4 and 5 are rejected as being dependent upon indefinite claim 3.
	Claims 4 and 5 are further indefinite as they claim the laminated glass including an inner and outer glass plate and it is unclear if these are additional glass plates to the glass laminate including the glass plate in which the surface concentrations of tin oxide are different or if the inner and outer glass plates of claims 4 and 5 should include the limitations of the glass plate as defined in claim 3.
	As applicant’s specification does not appear to support a windshield which includes a laminated glass plate including an inner and outer glass plates and interlayer as well a third glass plate in which the surface concentrations of tin oxide are different, claims 4 and 5 will be examined as requiring the inner and outer glass plates to be glass plates in which the surface concentrations of tin oxide in the two principal surfaces are different and made by a float glass method.
	Claims 11 and 21 recite the imagine device and laser device serving as “the information acquisition devices” in the plural, which is a broad recitation, however, claim 1 from which the claims depend sets forth the use of only a single information acquisition device which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the 
	Claim 14 recites “the other region.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanki et al. (WO2015/170771) in view of Kueda et al. (JP2006-264458) and further in view of Thomsen et al. (US 6,740,211).
	Regarding claim 1, Kanki discloses a windshield for an automobile on which an information acquisition device acquires information from the outside of the vehicle by irradiating and/or receiving light is arranged (page 2, lines 52-54) comprising a laminated glass including an opening (information acquisition region) opposite the device and though which light passes (page 2, lines 58-61).

	Regarding the antifog sheet, Kueda, in the analogous field of windshields (0002) teaches an antifog window system (0017). The antifog window system comprising an antifogging film formed of a base material (substrate film), the base material fixed to the inside of the vehicle window by an adhesive (sticky layer; 0031).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the windshield of Kanki to include an antifog window system as taught by Kueda, to provide a surface in which a non-uniform water film will not be generated (0017).
	Kueda further teaches the antifogging coating provided on the interior side surface of the window (0019), thus the adhesive layer in the product of Kanki in view of Kueda will be attached to at least a surface on a vehicle interior side of the information acquisition region of the windshield.
	Regarding the laminated glass, Thomsen, in the analogous field of windshields (column 1, lines 65-67), a glass substrate formed by a float glass method and thus containing one surface containing tin concentration which is higher than the other surface (column 5, lines 15-25). The surface of the glass plate having a higher concentration of tin oxide faces the vehicle interior side (column 5, lines 25-30).

	Regarding claim 2, Kanki teaches the windshield including a mask material which blocks a field of vision from outside of the vehicle and provided with an opening arranged to correspond to the information acquisition region (page 2, lines 52-55) and a bracket (42) for attaching the device (5) at a position opposite to the opening (page 22, lines 879-885) and arranged around the opening and adhesively attached (fixed) to the center of the mask layer (page 22, lines 886-892).
	Regarding claim 3, Thomsen teaches the glass substrate formed by a float glass method and thus containing one surface containing tin concentration which is higher than the other surface (column 5, lines 15-25). Given the glass surface includes two surfaces one having a lower concentration of tin oxide and one having a higher concentration of tin oxide, they can be viewed as the bottom and top surfaces as claimed, respectively.
	Regarding claims 4 and 5, Kanki teaches the glass laminate including an outer glass plate (11) and an inner glass plate (12) and interlayer (13) between.
	Thomsen teaches a windshield in which both glass layers are formed by a float glass method (column 5, lines 15-25). As discussed above, this process forms glass surfaces in which one has a lower concentration of tin oxide, top surface, and another having a higher concentration of tin oxide, bottom surface. 

	Regarding claims 6 and 8, Kueda teaches that the anti-fogging film delays the occurrence of fogging thus the window surface is not fogged and good vision is ensured (0029). Kueda does not expressly teach a suitable size of the film. However, from the disclosure of Kueda it is clear that the size of the film will determine what part of the window is not obscured by the presence of water droplets (fog) thus a person of ordinary skill would have found it obvious to have optimized the size of the antifog sheet within the product of modified Kanki. In particular, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” to size the antifog sheet to be either larger or smaller than the planar size of the opening of the blocking layer as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 7, Kanki teaches the bracket formed in a frame shape (Fig. 13). As discussed above, Kueda does not expressly teach a suitable size of the antifog film. However, it is clear from the disclosure of Kueda that the size of the film will determine what part of the window is not obscured by the presence of water droplets 
	Regarding claim 9, Kanki teaches the planar size of the opening of the mask layer being larger than a planar size of the information acquisition region (Fig. 9, page 18, line 748 to page 19, line 761). Kueda does not expressly teach a suitable size of the antifog film. However, it is clear from the disclosure of Kueda that the size of the film will determine what part of the window is not obscured by the presence of water droplets (0029-0030) and a person of ordinary skill would have found it obvious to optimize the size of the antifog sheet and in particular it would have been obvious to have sized the antifog sheet such that is larger than the planar size of the information acquisition region and smaller than the planar size of the opening of the blocking layer. It would have been obvious to one having ordinary skill in the art to have determined the optimum size through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 10, Kueda teaches in which the mask layer and antifog sheet overlap at the edge (0054).
	Regarding claim 12, Kanki teaches the mask having a thickness of 10 to 20 µm (page 19, lines 766-781). Kueda teaches the thickness of the substrate being 10 to 70 µm and antifogging coating being 1 to 100 µm (0051) thus, the total thickness (11 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 14, Kanki teaches the interlayer film including ITO fine particles (page 33, lines 1363-1368), disclosed in applicant’s specification as suitable heat-ray absorbing particles (specification 0229). Kanki teaches that the ITO particles should not be contained in the section of the information acquisition device in order to prevent the IR rays from being obstructed (page 34, lines 1397-1404). Hence it would be obvious to a person of ordinary skill in the art for the ITO particles to not be arranged in the interlayer in the area overlapping the blocking layer and the opening (i.e., the information acquisition region) and arranged in the other region.
Regarding claim 16, Kueda teaches the antifog sheet formed in a rectangular shape in a plan view and corner portion are rounded (Fig. 1).
Regarding claim 17, Kueda does not disclose at least one corner portion of the corner portion of the antifog sheet having a smaller radius of curvature or roundness than those of the other corner portions. However, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the radius of curvature based on routine experimentation, for the purpose of optimizing operation of the antifog 
Regarding 18, Kueda teaches the base material including polyethylene terephthalate (0051), which is disclosed in applicant’s specification as an exemplary material for the substrate (specification 0105) and thus is expected to be made of a material having a thermal conductivity of 5 x 10-4 cal/cm.sec.oC or less.
Regarding claim 20, Kueda does not expressly teach the antifog sheet having a trapezoidal cross section in which a side located on the antifog layer side is shorter than a side located on the substrate film side, however, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the cross section of the antifog sheet based on routine experimentation, for the purpose of optimizing operation of the antifog sheet. Said obvious modifications including, selecting a trapezoidal cross section in which one side is shorter than the opposite side. Such modifications would have been obvious to one of ordinary skill in the art, since such a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the cross section of the antifog sheet including in which a side located on the antifog layer side is shorter than a side located on the substrate film side as required for a given end use.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanki in view of Kueda view of Thomsen as applied to claim 1 above and further in view of Borowiec et al. (US 2007/0077399).
	Regarding claim 15, modified Kanki discloses the limitations of claim 1 as discussed above. Kueda, teaches the antifog coating including a water-absorbent polymer or hydrophilic polymer (0049) however does not disclose a specific polymer composition prompting a person of ordinary skill to look to the art for suitable compositions.
	Borowiec, in the analogous field of windows with antifog films (0001), discloses an antifog film formed of a polyurethane composition (0019). 
oC (0019).
	Regarding claim 22, Kueda further does not teach the substrate including a plurality of layers. 
	Borowiec teaches the substrate film including other layers such as graphic components (280 and 282) (0039).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate of Kueda to include graphic layers, as taught by Borowiec, to enhance appearance and/or provide information without impairing visibility (0039).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781